DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, and 7 are objected to because of the following informalities:
Each of the above claims use the word “virtual” when describing a line where the word “virtual” features different definitions and the Applicant has not defined what is meant by virtual. For clarity, Applicant is advised to remove the word virtual since the phrase “virtual straight line” will be no different than “straight line”.  However, the use of virtual puts into question if the line is truly a straight line. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the end surface” in line 14 where it is unclear to the Examiner what end surface is being referred back to. For Examination purposes, “the end surface” of line 14 will be treated as “an end surface”. 
Claim 2 recites “at least one or more convex portions are arranged in the flange portion” where it is unclear to the Examiner how one convex portion can be arranged in the flange portion when in claim 1 Applicant has introduced the convex portions as being a part of the flange. For examination purposes the phrase “at least one or more convex portions are arranged in the flange portion” will be treated as “the convex portions are arranged in the flange portion”. A further suggestion for language would be to amend claim 1 to allow for a single convex portion. 
Claims 3 and 4 each recite “the convex portions are arranged closer to a direction from the second central axis toward the first central axis of the inter-axis direction than the projection portion.” This limitation is unclear to the Examiner when looking back into the specification for clarification. Applicant describes this feature in ¶ 56 of their specification but clarifies that the convex portions are further outward from the projection portion. The claim language makes it appear that the inverse is true. Applicant’s Figure 2 supports the specification’s description and therefore it is unclear what is desired by the Applicant. Applicant make have meant that the convex portions are closer to the maximum directions away from the inter-axis direction but this is also unclear. The Figures support this idea however there is no horizontal axis defined which would assist in having the convex portion radially further out than the projection potion. For examination purpose, the Examiner will be treating this clause in the manner described by ¶ 56 and Figure 2 with the convex portions radially further from projection portion than the virtual line defining the inter-axis direction. 
Claim 7 recites “the virtual straight line” which lacks proper antecedent basis and therefore is unclear to the Examiner. For Examination purposes, the phrase “the virtual straight line” will be treated as “a virtual straight line”. 
Claim 7 recites “the direction along which the virtual straight line passing through the first central axis and the second central axis extends is defined as the inter-axis direction; and the second convex portion is arranged closer to a direction from the first central axis toward the second central axis of the inter-axis direction than the first normal line and the second normal line.” This limitation is unclear to the Examiner when looking at Figure 2 and ¶ 58 of the submitted specification. In a similar light to the rejection of claims 3 and 4 above, the plain reading the claim seems to indicate the opposite of what the specification is describing. A further review of the specification appears to show that the second convex portion (46b) is further below an arbitrary horizontal axis than the projection portion. Paragraph 58 and Figure 2 appear to support this interpretation and therefore claim 7 will be interpreted as such. 
Claim 5, 6, and 8-10 are rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-169247 (Sakata hereinafter).
Regarding claim 1, Sakata teaches an electric pump (Figure 1) that discloses a motor having a shaft extending along a first central axis (Motor 6 with rotor 28, stator 29, and shaft 27, whereby the central axis is along the shaft axis of 27); a pump portion driven by the motor (Pump 5 connected to shaft 27); and a housing for housing the motor and the pump portion (Housing made of 13/10/9), wherein the housing comprises: a housing body portion which has a bottomed tube shape and extends in an axial direction (General shape of 10 to 13), a flange portion which expands radially outward from an outer peripheral surface of the housing body portion (Flange 7), and a projection portion extending from a bottom portion of the housing body portion toward one axial side (Projecting portion 45); a second central axis of the projection portion is arranged at a position shifted in a radial direction from the first central axis (Evident from Figure 1 between the central axes of 27 and 45), and the flange portion has convex portions projected from the end surface facing the one axial side of the flange portion toward the one axial side (Figure 4 shows the convex portions of 7 for the mounting screws to be placed through).
Regarding claim 3 (as best understood), Sakata’s teachings are described above in claim 1 where Sakata would further disclose that the housing is viewed from the axial direction, a direction along which a virtual straight line passing through the first central axis and the second central axis extends is defined as an inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and the convex portions are arranged closer to a direction from the second central axis toward the first central axis of the inter-axis direction 
Regarding claim 5, Sakata’s teachings are described above in claim 1 where Sakata would further disclose two convex portions are arranged in the flange portion (Sataka’s convex portions are on the flange body 7, where the left hand side is the 1st, and the right hand side is the 2nd).
Regarding claim 7 (as best understood), Sakata’s teachings are described above in claim 5 where Sakata further discloses that the two convex portions are a first convex portion and a second convex portion (Figure 4 shows the convex portions from flange 7); when the housing is viewed from the axial direction, two tangent lines which pass through a third central axis of the first convex portion and are tangent to the outer peripheral surface of the projection portion are a first tangent line and a second tangent line (Inherent that when the axial view is had, there will be two tangent lines that intersect the center axis of the first convex portion and are tangent to either side of the projection portion); a normal line of the first tangent line which passes through a first tangent point being a tangent point of the outer peripheral surface of the projection portion and the first tangent line and extends from the first tangent line toward a direction opposite to the second central axis is a first normal line (There is a normal line that extends radially outward and away from the center axis of the shaft present from the tangent point along the projection portion to center axis of the first convex portion 1st tangent line); a normal line of the second tangent line which passes through a second tangent point being a tangent point of the outer peripheral surface of the projection portion and the second tangent line and extends from the second tangent line toward a direction opposite to the second central axis is a second normal line (There is a normal line that extends radially outward and away from nd tangent line); the direction along which the virtual straight line passing through the first central axis and the second central axis extends is defined as the inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and the second convex portion is arranged closer to a direction from the first central axis toward the second central axis of the inter-axis direction than the first normal line and the second normal line (Per the discussion in the 122(b) rejection of claim 7 above and consulting with Figure 2 and ¶ 58 of the submitted specification, the second convex portion can be at a radially lower point relative to the projection portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata) in view of US 2016/0109016 (Fu hereinafter) and further in view of US 2011/0215666 (Sakuma hereinafter).
Regarding claim 2, Sakata’s teachings are described above in claim 1 but are silent with respect to the flange portion comprises: hole portions recessed from the end surface facing the one axial side of the flange portion toward the other axial side, and pin portions which are fixed 
However, Fu teaches a joining structure between two casing components what discloses two hole portions placed into two mating faces of two components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92). The resultant combination would place these hole portions along the flange of Sakata with the positioning pins such that the flange portion comprises: hole portions recessed from the end surface facing the one axial side of the flange portion toward the other axial side, and pin portions which are fixed to the flange portion by being fitted into the hole portions and projected from the end surface toward the one axial side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Sakata with the positioning pins of Fu to assist in assembly and ensure a proper alignment is made during assembly. 
Sakata, per Fu, is silent with respect to the convex portions are parts of the pin portions projected from the end surface toward the one axial side; and at least one or more convex portions are arranged in the flange portion.
However, Sakuma teaches an electric motor that discloses an equivalent flange with alignment bodies (Figure 1A with alignment bodies 31 and 32 on the equivalent convex portions to Sakata). The resultant combination would place the alignment guides of Fu on the convex portions of Sakata such that the convex portions are parts of the pin portions projected from the end surface toward the one axial side; and at least one or more convex portions are arranged in the flange portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify location of the positioning elements of Sakata and Fu In re Japikse, 86 USPQ 70. 
Regarding claim 4 (as best understood), Sakata’s modified teachings are described above in claim 1 where Sakata would further disclose that the housing is viewed from the axial direction, a direction along which a virtual straight line passing through the first central axis and the second central axis extends is defined as an inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and the convex portions are arranged closer to a direction from the second central axis toward the first central axis of the inter-axis direction than the projection portion (Under the broadest reasonable interpretation and in line with what the submitted specification is showing, the convex portions of Sakata are radially outward of the projection portion).
Regarding claim 6, Sakata’s modified teachings are described above in claim 2 where the combination of Sakata, Fu, and Sakuma would further disclose two convex portions are arranged in the flange portion (Sataka’s convex portions are on the flange body)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata) and further in view of US 2014/0054991 (Hyodo hereinafter).
Regarding claim 8, Sakata’s teachings are described above in claim 1 about are silent with respect to an inverter electrically connected to the motor; and an inverter case for housing the inverter; wherein the inverter case is arranged at the other axial side of the housing, and the convex portions overlap the inverter case when viewed from the axial direction. It should be noted that ¶ 51 discloses that a controller is part of the motor and located outside of the casing shown in Figure 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric pump with the inverter and inverter mounting of Hyodo to ensure the inverter is kept dry while ensure proper electrical communication is maintained during pump/motor operation. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata) in view of US 2016/0109016 (Fu).
Regarding claim 9, Sakata teaches an electric pump with a mounting point that discloses the electric pump device according to claim 1 (Please refer to claim 1 above); and a mounted object to which the electric pump device is mounted (Body 3 as seen in Figure 1), wherein the mounted object comprises: a mounting surface facing the other axial side and in contact with the end surface facing one axial side of the flange portion (Face of 3 towards flange 7); a recess which is recessed from the mounting surface toward one axial side and into which the housing body portion is inserted (Hollowed out body of 3 for the pump and motor to be placed into); and an in-port which opens in a bottom surface of the recess and extends in an axial direction and into which the projection portion is inserted (Port 47 for 45 in Figure 1), wherein the inner peripheral surface of the recess faces the outer peripheral surface of the housing body portion with a gap therebetween in the radial direction (Shown in figure 1).
Sakata is silent with respect to the mounting surface has insertion holes recessed from the mounting surface toward the one axial side, and the convex portions are inserted into and in contact with the insertion holes.
However, Fu teaches a joining structure between two casing components what discloses two hole portions placed into two mating faces of two components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92). The resultant combination would place these hole portions along the flange of Sakata with the positioning pins such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Sakata with the positioning pins of Fu to assist in assembly and ensure a proper alignment is made during assembly.
Regarding claim 10, Sakata’s modified teachings are described above in claim 9 where the combination of Sakata and Fu would further disclose that an axial length at which the convex portions are inserted into the insertion holes is smaller than an axial length at which the projection portion is inserted into the in-port (Sakata shows the projection portion 45 being larger than the flange in total therefore when the pins of Fu are used in the flange 7 and mounting object 3 of Sakata, there is no way that the axial length of the convex portions inserted is larger than the projection portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746